Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because drawings are missing certain details.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Regarding drawings 8/11;  9/11;  10/11.
The drawings appear to be flow-charts.  However, there is no details of pseudocode in the boxes. 
Appropriate correction required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to pure mathematical manipulation.

Regarding claim 1
After the mathematical sampling there is no utility to the finished data.  How is this data presented to an end-user—a data base, a GUI, a computer screen? 
Regarding claims 2—12, 26 & 27
The claims are drawn to pure mathematical manipulation.  There does not seem to be any support from an apparatus/MRI machine that is doing the mathematical manipulation. 
Secondly: there is no indication of how this manipulated mathematical data is presented to an end-user. 
Regarding claim 13
After the mathematical sampling there is no utility to the finished data.  How is this data presented to an end-user—a data base, a GUI, a computer screen? 
Regarding claims 14—25
The claims are drawn to pure mathematical manipulation.  There does not seem to be any support from an apparatus/MRI machine that is doing the mathematical manipulation. 
Secondly: there is no indication of how this manipulated mathematical data is presented to an end-user. 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13, 22, 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2001204709 A) in view of Chen WO 2012118442 A1). 
Regarding claim 1
Yoshida discloses 
A signal processing method for determining and eliminating radio frequency interference signals during a process where an MRI device collects an original reference radio frequency signal associated with the mechanical movement of a measured object ([0001]—[0004]), the method comprising:
receiving the original reference radio frequency signal from a receiving antenna group ([0005]—[0008], the reference frequency is the frequency of the MRI apparatus);
receiving a time series of the control signal associated with a transmission event of the radio frequency pulses ([0008]—[0011], the control signal is a gating signal for the MRI, or “radio” pulses);
Yoshida does not explicitly teach 

“synchronizing the time series with the original reference radio frequency signal, and determining an echo train in the original reference radio frequency signal in a repetition time of the pulse sequence, wherein the echo train 
corresponds to a part of the time series associated with the transmission event of the radio frequency pulses in time sequence; and
setting the sampling points in the domains of the starting point and a first ending point of the echo train, and generating a fitting signal based on the sampling 
points to eliminate the radio frequency interference signal resulting from the transmission event of the radio frequency pulses, 
wherein the point in the time series corresponding to the ending point of the transmission event of the radio frequency pulses is determined as the first ending point”.
Chen, however, teaches 
synchronizing the time series with the original reference radio frequency signal, and determining an echo train in the original reference radio frequency signal in a repetition time of the pulse sequence (Single Board 1-Watt Power Amplifier, ¶ 1), 
wherein the echo train corresponds to a part of the time series associated with the transmission event of the radio frequency pulses in time sequence (Clinical Application, ¶ 2) and

setting the sampling points in the domains of the starting point and a first ending point of the echo train, and generating a fitting signal based on the sampling points to eliminate the radio frequency interference signal resulting from the transmission event of the radio frequency pulses (Integrated Sample Preparation And Detection, ¶ 16 ), 
wherein the point in the time series corresponding to the ending point of the transmission event of the radio frequency pulses is determined as the first ending point (Single Board 1-Watt Power Amplifier,   ¶ 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “synchronization 
repetition time with the pulse sequence” as taught by Chen in the method of  Yoshida.
The justification for this modification would be to do MRI imaging in between interference caused by stray RF waves caused by ambient equipment. 
Regarding claim 13
Yoshido discloses 
A signal processor for determining and eliminating radio frequency interference signals during the process where an MRI device collects an original reference radio frequency signal associated with the physiological signals of the mechanical movement of a measured object ([0001]—[0004]), comprising:

a controller, configured to receive the original reference radio frequency signal from at least one receiving antenna group, and receive the time series of the control signal associated with the transmission event of the radio frequency pulses ([0008]—[0011], the control signal is a gating signal for the MRI, or “radio” pulses),
wherein the controller comprises a system clock, and the time series of the control signal is synchronized with the original reference radio frequency signal by the system clock (a system clock is inherent);
Yoshida does not specifically teach 
“an identifier, configured to determine the echo train in the original reference radio frequency signal in a repetition time of the pulse sequence, wherein the echo train corresponds to the part of the time series associated with the transmission event of the radio frequency pulses in time sequence; and
a signal fitter configured to set the sampling points in the domains of the starting point and a first ending point of the echo train, and generate a fitting signal based on the sampling points to eliminate the radio frequency interference signal 
resulting from the transmission event of the radio frequency pulses, 
wherein the point in the time series corresponding to the ending point of the transmission event of the radio frequency pulses is determined as the first ending point”.

Chen, however, teaches 
an identifier, configured to determine the echo train in the original reference radio frequency signal in a repetition time of the pulse sequence, 
wherein the echo train corresponds to the part of the time series associated with the transmission event of the radio frequency pulses in time sequence (Single Board 1-Watt Power Amplifier, ¶ 1); and
a signal fitter configured to set the sampling points in the domains of the starting point and a first ending point of the echo train, and generate a fitting signal based on the sampling points to eliminate the radio frequency interference signal 
resulting from the transmission event of the radio frequency pulses (Integrated Sample Preparation And Detection, ¶ 16 ), 
wherein the point in the time series corresponding to the ending point of the transmission event of the radio frequency pulses is determined as the first ending point (Single Board 1-Watt Power Amplifier,   ¶ 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “synchronization 
repetition time with the pulse sequence” as taught by Chen in the method of  Yoshida.
The justification for this modification would be to do MRI imaging in between interference caused by stray RF waves caused by ambient equipment. 

	Regarding claim 22
	Yoshida in view of Chen teach the signal processor as claimed in claim 13, 
	Chen applied to claim 22 further teaches 
wherein the identifier is configured to track changes of the time series of the control signal in real time, and detect, from the time series, the start of the transmission event of the radio frequency pulses (Single Board 1-Watt Power Amplifier, ¶ 1). 
	Regarding claim 23
	Yoshida in view of Chen teach the signal processor as claimed in claim 13, 
Chen applied to claim 23 further teaches 
wherein the identification unit is configured to, in response to detecting, from the time series, the start of the transmission event of the radio frequency pulses, read the original reference radio frequency signal into a buffer, track the change of the time series, and decide whether the repetition time has ended (Single Board 1-Watt Power Amplifier, ¶ 1).
Regarding claim 26
Yoshida in view of Chen teach the processor to execute the signal processing method as claimed in claim 1.
	Yoshida applied to claim 26 teaches 


An electronic device (ABSTRACT, the electronic device is the MRI device and peripheral signal processing equipment), comprising:
Yoshida in view of Chen do not explicitly teach
“a processor; and
a non-transitory memory storing a program, wherein the program comprises instructions that, when executed by the processor drive the electronic device.”
Speier, however, teaches
a processor; and
a non-transitory memory storing a program, wherein the program comprises instructions that, when executed by the processor drive the electronic device (Claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “processor and non-transitory memory storing program” as taught by Speier in the method of Yoshida in view of Chen.
The justification for this modification would be to have a permanent way of storing the computer program in case of machine power-down. 
Claim(s) 12, 24, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2001204709 A) in view of Chen WO 2012118442 A1) in view of Speier et al. (US 20180353140 A1).           
             
Regarding claim 12
Yoshida in view of Chen teach the method as claimed in claim 1, 
Yoshida in view of Chen do not explicitly teach 
“wherein the original reference radio frequency signal comprises an original pilot tone signal”.
Speier, however, teaches 
wherein the original reference radio frequency signal comprises an original pilot tone signal ([0004]—[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “pilot tone signal” as taught by Speier in the method of Yoshida in view of Chen.
The justification for this modification would be to provide a method for robust and real-time processing of a pilot tone signal in order to reliably extract a 
cardiac movement signal, and separate the cardiac movement signal from other motion and signal components ([0009], Speier).	
Regarding claim 24
Yoshida in view of Chen teach the signal processor as claimed in claim 13, 
Yoshida in view of Chen do not explicitly teach 
“wherein the original reference radio frequency signal comprises an original pilot tone signal”.

Speier, however, teaches 
wherein the original reference radio frequency signal comprises an original pilot tone signal ([0004]—[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “pilot tone signal” as taught by Speier in the processor of Yoshida in view of Chen.
The justification for this modification would be to provide a method for robust and real-time processing of a pilot tone signal in order to reliably extract a 
cardiac movement signal, and separate the cardiac movement  signal from other motion and signal components ([0009], Speier). 
Regarding claim 25
Yoshida in view of Chen teach the signal processor as claimed in claim 13, 
Yoshida in view of Chen do not explicitly teach 
“A magnetic resonance imaging device for determining relevant physiological signals based on the mechanical movement of a measured object.” 
Speier, however, teaches
A magnetic resonance imaging device for determining relevant physiological signals based on the mechanical movement of a measured object ([0010]—[0011], the measured object is the heart or lungs, any organ that has mechanical movement). 

The justification for this modification would be to provide a method for robust and real-time processing of a pilot tone signal in order to reliably extract a 
cardiac movement signal, and separate the cardiac movement signal from other motion and signal components ([0009], Speier). 
Regarding clam 27
Yoshida in view of Chen teach the electronic device to execute the signal processing method as claimed in claim 1.
Yoshida in view of Chen do not explicitly teach 
“A non-transitory computer-readable storage medium storing a program, 
wherein the program comprises instructions that, when executed by the processor of the electronic device.” 
Speier, however, teaches 
A non-transitory computer-readable storage medium storing a program, 
wherein the program comprises instructions that, when executed by the processor of the electronic device (Claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory memory storing program” as taught by Speier in the method of Yoshida in view of Chen.


The justification for this modification would be to have a permanent way of storing the computer program in case of machine power-down. 
Allowable Subject Matter
Claims 2—9, 10, 11, 14—21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2
Nothing in the prior art of record teaches or discloses:
“generating the fitting signal based on the fitting points using a fitting algorithm,
wherein the first threshold is determined based on the maximum value of the amplitude change in apart of the original reference radio frequency signal that is not affected by the transmission event of the radio frequency pulses”.

In conjunction with the rest of the claim.

Regarding claim 3
Nothing in the prior art of record teaches or discloses:
“in response to obtaining a complete repetition time, determining a difference between the original reference radio frequency signal and the fitting signal as the radio frequency interference signal in a repetition time; and
in the current repetition time, determining a difference between the original reference radio frequency signal and the average of the radio frequency interference signals in all the previous repetition times as the reference radio frequency signal in the current repetition time”.

In conjunction with the rest of the claim.

Regarding claim 4

The claim is allowable due to its dependency on objected claim 2.
Regarding claim 5
Nothing in the prior art of record teaches or discloses:
“comparing the length between the echo train and a selected part of the normal respiratory cycle, or comparing the length between the time interval of adjacent radio frequency pulses transmitted in the echo train, as a second threshold, and the time for the original reference radio frequency signal to return from the interference level to the reference level; and
deciding whether to divide the echo train based on the result of the above comparison”.

In conjunction with the rest of the claim.

Regarding claims 6—9
The claims are allowable due to their dependencies on objected claim 5.
Regarding claim 10
Nothing in the prior art of record teaches or discloses:
“wherein synchronizing the time series with the original reference radio frequency signal, and determining the echo train in the original reference radio frequency signal in a repetition time of the pulse sequence, and the echo train corresponds to the part of the time series associated with the transmission event of the radio frequency pulses in time sequence, comprises:
tracking changes of the time series of the control signal in real time; and
detecting, from the time series, the start of the transmission event of the radio frequency pulses”.

In conjunction with the rest of the claim. 

Regarding claim 11
Nothing in the prior art of record teaches or discloses:


“wherein determining the echo train in the original reference radio frequency signal in a repetition time, wherein the echo train corresponds to the part of the time series associated with the transmission event of the radio frequency pulses in time sequence, comprises:
in response to detecting, from the time series, the start of the transmission event of the radio frequency pulses,
reading the original reference radio frequency signal into a buffer, and maintaining the change to the time series; and

deciding whether the repetition time has ended”.

In conjunction with the rest of the claim. 

Regarding claim 14
Nothing in the prior art of record teaches or discloses:
“generate the fitting signal based on the fitting points by using a fitting algorithm,
wherein the first threshold is determined based on the maximum value of the amplitude change in the part of the original reference radio frequency signal that is not affected by the transmission event of the radio frequency pulses”.

In conjunction with the rest of the claim.

Regarding claim 15
Nothing in the prior art of record teaches or discloses:
“determine the difference between the original reference radio frequency signal and the fitting signal as the radio frequency interference signal in a repetition time, and, in the current repetition time, determine the 
difference between the original reference radio frequency signal and the average of the radio frequency interference signals in all the previous repetition times as the reference radio frequency signal in the current repetition time”.

In conjunction with the rest of the claim.

Regarding claim 16

The claim is allowable due to its dependency on objected claim 14.
Regarding claim 17
Nothing in the prior art of record teaches or discloses:
“wherein the signal fitter is also configured to compare the length between the echo train and a selected part of the normal respiratory cycle, or compare the length between the time interval of adjacent radio frequency pulses transmitted in the echo train, as a second threshold, and the time for the original reference radio frequency signal to return from the interference level to the reference level, and 
decide whether to divide the echo train based on the result of the above comparison”.

In conjunction with the rest of the claim.

Regarding claim 18—21
The claims are allowable due to their dependencies on objected claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852